Citation Nr: 0603113	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  00-03 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to August 
1972.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (RO), which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In December 2005 correspondence, the veteran requested that 
VA obtain medical records from Ft. Watchuca, where he said he 
was hospitalized for three days with residuals from the jeep 
accident.  The veteran and his wife requested an opportunity 
to testify before the Board.  They also clarified their 
earlier contentions.  

In light of the foregoing, the Board finds that this case 
must be REMANDED for the following action:

1.  Request that the veteran provide 
additional information as to the date of 
the additional in-service treatment he 
alleged in his December 2005 
correspondence.  Contact the National 
Personnel Records Center (NPRC) or any 
other appropriate agency, and request all 
available records of this treatment.  If 
no such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.  

2.  Thereafter, readjudicate the 
veteran's claim for service connection 
for residuals of a headache.  Consider 
all evidence added to the record since 
the issuance of the November 2005 
Supplemental Statement of the Case, 
including the contentions made in the 
December 2005 correspondence from the 
veteran and his wife and any records or 
response from the NPRC or other 
appropriate agency.  If any part of the 
decision is adverse to the veteran, 
provide him and his representative a 
Supplemental Statement of the Case, which 
reflects consideration of the evidence 
added to the record since the issuance of 
the February 2005 Supplemental Statement 
of the Case.  A reasonable period of time 
for a response should be afforded.

3.  Provide the veteran notice of the 
options for testifying before the Board, 
either in Washington or at an RO.  If the 
veteran requests a hearing before the 
Board at an RO, schedule a Travel Board 
hearing.  If the veteran requests a 
hearing before the Board in Washington, 
return the case to the Board, subject to 
current appellate procedure, for further 
consideration, if otherwise in order.  

No action is required of the appellant until he is otherwise 
notified by the RO.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

